Order entered November 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01211-CV

                            OPTIMAL BLUE, L.L.C., Appellant

                                              V.

                       VANTAGE PRODUCTION, L.L.C., Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-02838-2014

                                          ORDER
       We GRANT appellee’s November 6, 2014 unopposed motion for seven-day extension of

time to file brief and ORDER the brief be filed no later than November 17, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE